Citation Nr: 1130676	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  10-03 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date earlier than April 21, 2009 for the addition of the Veteran's spouse as a dependent to her disability award.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 2003 to November 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an undated administrative decision of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA) which added the Veteran's spouse as a dependent to her disability award, effective April 21, 2009. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran requested a Board hearing to be conducted at her local office in her December 2009 substantive appeal.  Such a hearing was scheduled in August 2010.  However, the Veteran contacted VA prior to this scheduled hearing informing them that she had moved to a new state.  She also requested that this hearing be rescheduled at her new local RO.  Such a hearing has not been scheduled to date and the Veteran did not reply to a July 2011 letter seeking clarification as to whether she still desired this hearing.

The record indicates that the Veteran contacted the RO more than two weeks prior to her scheduled hearing.  The Board agrees that the Veteran's out of state move constitutes good cause to reschedule her hearing.  This decision will serve as a grant of her motion for a new date and location for her hearing.  38 C.F.R. § 20.704(c) (2010). 

As the Veteran has the right to a RO hearing and has not yet been afforded the hearing, a remand is required for such a hearing to be scheduled.  See 38 U.S.C.A. §§ 7107(b)-(c) (West 2002); 38 C.F.R. § 20.700(a) (2010).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a hearing before a Veterans Law Judge at the RO located in her new state.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John L. Prichard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


